Curia.

It seems by one of the cases cited in support of this motion, that the English courts go great lengths in granting the description of order applied for. It is granted by a judge at chambers ; and the party is compelled to furnish evidence to the full extent of what he would be bound to do on a bill of discovery. This practice is of recent origin in England. It has not been adopted by this court ; and we have often declined to follow it, on motion to compel the party to furnish evidence in this way against himself, except in certain cases ; as where the instrument to be inspected or copied is the immediate foundation of the action ; and in a few other cases, depending on peculiar circumstances. (Willis v. Bailey, 19 John. 268, 9.)
*63We see no reason, in the instance before us, for going farther.
Motion denied, (a)

.) Vid. 5 Cowen, 419, S. C. and Clark v. Spencer, ante, 59.